department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the rs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend o state q date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 or under code sec_501 the basis for our conclusion is set forth below issue sec_1 do you qualify for exemption under sec_501 of the code no for the reasons stated below do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on q under the nonprofit mutual benefit corporation law in the state of o your articles of incorporation state in pertinent part the following purpose the corporation is an association formed to manage a common interest development and repairs maintains and manages common areas enforces rules and regulations adopted from time to time by the board_of directors and discharges such other lawful duties and responsibilities required pursuant to the letter cg catalog number 47628k corporation’s bylaws and the declaration of covenants and restrictions the declaration’ with respect to the condominium project your declaration of covenants conditions and restrictions states that you are a condominium project you explained that you are a homeowner's association with sixteen members who are all residents of one building approximately one-fourth the size of a city block you indicated that there will be no additional units constructed in your building which would result in additional members you describe your activities as providing management services for the homeowner's association you further explained that your activities consist of maintaining the hallways laundry room courtyard and other common areas of the building this includes cleaning and hiring a gardener and handyman the common areas of your building are not open to the general_public you are supported primarily by dues from your members upon dissolution your assets would first be used to pay your expenses any remainder would then be paid to members in accordance with the same percentage they had paid in’ the expenses you reported were for maintenance repairs garbage telephone water along with liability and property insurance issue one c law sec_501 of the code provides that organizations organized as business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_6_-1 a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_68_264 1968_1_cb_264 a nonprofit organization is not exempt from federal_income_tax under sec_501 c of the code if it operates a traffic bureau for members and nonmembers as its primary activity because activities that constitute the performance of particular services for individual persons may preclude exemption an activity that serves as a convenience or economy to members in the operation of their businesses is a particular service of the type proscribed the operation of a traffic bureau for members and nonmembers is a clear convenience and economy to them in their businesses resulting in savings and simplified operations accordingly this activity constitutes the performance of particular services for individual persons letter cg catalog number 47628k indiana retail hardware assn inc v united_states ct_cl in this case the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code application of law sec_501 provides exemption from income_tax for organizations organized as business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues as demonstrated in your articles of incorporation you are not organized for any of the purposes described in sec_501 of the code further sec_501 provides that an organization is precluded from exemption if any part of the net_earnings inure to the benefit of any private_shareholder_or_individual because your assets will be distributed to your members upon your dissolution your net_earnings inure to individuals thus you do not qualify for exemption under sec_501 of the code sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit you are not an association of persons with common business_interest rather you are an association of persons living in one building who have as their common interest maintaining the areas open only to members unlike an organization described in c the only common element among your members is a place of residency therefore you do not qualify for exemption under sec_501 of the code revrul_68_274 provides that activities that constitute the performance of particular services for individual persons may preclude exemption from federal_income_tax under sec_501 of the code any activity that serves as a convenience or economy to members is a particular service all of your activities are providing services to members maintaining the common areas of member residences is a convenience as this is an activity they would have to perform if not for your organization further by pooling resources to provide maintenance for the common areas this activity is an economy to members because your primary activity is performing particular services for your members you do not meet the qualifications of c the organization in indiana retail hardware assn inc v united_states failed to qualify for exemption from federal_income_tax under sec_501 of the code because conducting services for its members was a substantial activity as has been demonstrated your primary activity is the performance of services to member because this is your sole activity you are not exempt under sec_501 of the code determination - issue one because you are not an association of persons with a common business_interest and because all of your activities constitute services to members you do not qualify for exemption from federal_income_tax under sec_501 of the code letter cg catalog number 47628k issue two law c sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes and no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual may be exempt from federal_income_tax sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements and is not an action_organization as set forth in paragraph c of regulation c -1 revrul_74_17 1974_1_cb_130 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization's activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare a homeowners_association to qualify for exemption under revrul_74_99 1974_1_cb_131 sec_501 c of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public 868_f2d_108 the court held that a homeowners_association did not qualify for exemption under sec_501 of the code when it did not benefit a community bearing a recognizable relationship to a governmental_unit and when its common areas or facilities were not for the use and enjoyment of the general_public application of law sec_501 of the code provides that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare may be exempt from federal_income_tax sec_1_501_c_4_-1 defines social welfare as primarily being engaged in promoting in some way the common good and general welfare of the people of the community you do not promote the common good and general welfare of the people in the letter cg catalog number 47628k community but rather promote the interests of the sixteen persons occupying the single building that you maintain your activities are aimed at the maintenance of private areas not open to the public and serve an exclusive rather than broad class of people an organization that is operated essentially for the private benefit of its members is not primarily engaged in activities for the common good and general welfare of the people of the community thus you are operating for the private interests of your members and do not qualify for exemption under c the organization described in revrul_74_17 failed to qualify for exemption from federal_income_tax because it was formed solely to provide for the management and maintenance of condominium housing project maintain the commons areas of your facility the common areas are only available to the persons residing in your facility accordingly you are operating for the private interests of your members and do not qualify for exemption from federal_income_tax under sec_501 of the code similarly you are a condominium project formed to manage and revrul_74_99 above describes the criteria that must be met in order for a homeowners_association to qualify for exemption under sec_501 of the code the court in flat top lake ass'n v united_states held that the criteria set forth in revrul_74_99 must be met in order for a homeowners_association to qualify for exemption under sec_501 of the code the criteria require that you must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental you do not serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental such as a subdivision or township rather the persons you serve are residents of a single building one-quarter the size of a city block further your common areas or facilities that the homeowner's associations owns and maintains must be for the use and enjoyment of the general_public the common areas of your facility are not open to the general_public but are rather open exclusively to your sixteen members because you fail the requirements set forth in revrul_74_99 you do not qualify for exemption as a homeowners_association under sec_501 of the code determination issue two because you operate only for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code summary because you are not an association of persons with a common business_interest and because all of your activities constitute services to members you do not qualify for exemption from federal_income_tax under sec_501 of the code because you operate only for the benefit of your members and not for the social welfare or common good of the community in general you do not qualify for exemption under sec_501 of the code letter cg catalog number 47628k you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47628k mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication redacted proposed adverse determination_letter letter cg catalog number 47628k
